Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 21, 2005                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

  130031 & (71)(72)                                                                                     Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                         Stephen J. Markman,
                                                                                                                       Justices

  v                                                                  SC: 130031
                                                                     COA: 256767
                                                                     Oakland CC: 01-177766-FC
  LARRY A. MCGHEE,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to file a brief that exceeds the 50-page limit and
  the motion for immediate consideration of the motion to file a brief that exceeds the 50-
  page limit are considered, and they are GRANTED. The application for leave to appeal
  the November 8, 2005 judgment of the Court of Appeals remains pending.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 21, 2005                   _________________________________________
         s1220                                                                  Clerk